DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/18/2020 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 11, 15, 19, and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 

Claim 1 recites “wherein the organic functional layer structure includes first organic emitters that emit in the blue spectral region, second organic emitters that emit in the green spectral region and third organic emitters that emit in the red spectral region, wherein the third organic emitters include a molecule having at least one ligand having ligand units”.  However, while there is support in the Specification as originally filed to recite that the third organic emitters have the property that, on emission of light, a charge transfer takes place from one of the ligand units of the ligand of one of the molecules to another of the ligand units of the same ligand of the same molecule and the corresponding singlet-triplet splitting is small, as well as specific third organic emitters, there is no support in the Specification as originally filed to broadly recite the organic light emitting component comprising the third emitters as currently recited in claim 1.

Claims 15 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for organic light emitting components comprising a specific third organic emitters emitting in the red spectrum to obtain an organic light emitting component with a color rendering index (CRI) greater than 90, does not reasonably provide enablement for any third organic emitter emitting in the red spectrum to obtain a CRI greater than 90.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
Ex parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. App. Inter. 1989) otherwise undue experimentation would be involved in determining how to practice and use applicant's invention. Although the statute itself does not use the phrase "undue experimentation", it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation as stated in Ex parte Forman, 230 USPQ 546, 547 (Bd. Pat. App. Inter. 1986) and in In re Wands, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). 
Specifically, in In re Wands the Court set forth a non-exhaustive list of factors to be considered in determining whether undue experimentation would be involved in making and/or using the claimed invention. These factors include, but are not limited to: (a) the breadth of the claims; (b) the nature of the invention; (c) the state of the prior art; (d) the level of one of ordinary skill; (e) the level of predictability in the art; (f) the amount of direction provided by the inventor; (g) the existence of working examples; and (h) the quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
Applying these factors to claims 15 and 21, it is noted that the specification provides no direction or working examples (cf. factors (f) and (g)) for any emitters other than the emitters encompassed by the organometallic complexes encompassed by Formulas (I), (Ia), and (II). Thus, the only portions of the specification that describe the emitters utilized to obtain an organic light emitting component with a CRI greater than 90 recited in claims 15 and 21 are Page 5 Lines 31-32 and Pages 6-9 and these sections of the Specification disclosed only the organometallic complexed encompassed by Formulas (I), (Ia), and (II) and not any other organic emitters. 
2acac, Ir(piq)3, etc., all of which are mutually structurally different, it is urged that the quantity of experimentation (cf. factor (h)) involved in order to reach a usable embodiment would be great. In light of the above factors, it is concluded that undue experimentation would be involved to make and use the invention as presently claimed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a1) as being anticipated by Sotoyama (US 2010/0140602).

Regarding claim 1, Sotoyama discloses an organic light emitting device, i.e. an organic light emitting component, comprising a glass substrate, i.e. a carrier, and a first electrode and a second electrode (Abstract, [0012], [0014], [0273]). Between the two (2) electrodes is an organic functional layer comprising red, blue, and green organic emitters, where the emitters are metal complex having a tridentate ligand or higher dentate ligand (Abstract, [0017], [0019], and [0276]). 


In light of the above, it is clear that Sotoyama anticipates the presently recited claims.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 15 and 21 are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Sotoyama (US 2010/0140602).

The discussion with respect to Sotoyama as set forth in Paragraph 8 above is incorporated here by reference.

Regarding claim 15, Sotoyama teaches all the claim limitations as set forth above. Additionally, Sotoyama discloses that the device emits white light ([0085]). Paragraph [0073] of 
The reference does not disclose that the organic light emitting component offers a color rendering index (CRI) greater than 90.  Sotoyama does not explicitly disclose the color rending index of the light organic light emitting component is greater than 90.  However, these limitations are necessarily present in Sotoyama because the light emitting component disclosed in the reference is identical to the light emitting component claimed in the instant application.  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).

Regarding claim 21, Sotoyama teaches all the claim limitations as set forth above. The reference does not disclose that the organic light emitting component offers a color rendering index (CRI) greater than 90.  Sotoyama does not explicitly disclose the color rending index of the light organic light emitting component is greater than 90.  However, these limitations are necessarily present in Sotoyama because the light emitting component disclosed in the reference is identical to the light emitting component claimed in the instant application.  “Where the claimed and prior art products are identical or substantially identical in structure or composition, .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sotoyama (US 2010/0140602) in view of Yokoyama et al (US 2005/0274960).

The discussion with respect to Sotoyama as set forth in Paragraph 8 above is incorporated here by reference.

Regarding claims 11 and 19, Sotoyama et al teaches all the claim limitations as set forth above. However, the reference does not disclose that a first interlayer is formed between the first emitter layer and the second emitter layer and where the first interlayer is an intermediate electrode as recited in the present claims.
Yokoyama et al discloses an electroluminescent device comprising an anode, a cathode, a plurality of light emitting layers laminated between the anode and the cathode (Abstract). The electroluminescent device further comprises transmissive intermediate electrode layers formed between the plurality of light-emitting layers (Abstract). The reference discloses that the luminance can be enhanced without increasing the driving current ([0009].  In addition, since it is not necessary to increase the driving current, increase in temperature due to the joule heat can be suppressed to be low, thereby capable of enhancing the reliability ([0009]).
Given that both Sotoyama and Yokoyama et al are drawn to organic electroluminescent devices comprising electrodes and light emitting layers, in light of the particular advantages provided by the use and control of the intermediate electrode in the in the device as taught by Yokoyama et al, it would therefore have been obvious to one of ordinary skill in the art to .

Claims 1, 8, 15-16, 21, and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Poplavskyy et al (US 2006/0043885) in view of Nakayama et al (US 2006/0264625).

Regarding claim 1, Poplavskyy et al discloses an organic electroluminescent device producing a white output spectrum (Abstract, [0030], and Figure 2). The organic electroluminescent device comprises a substrate, i.e. a carrier (Figure 2 – item 408), a first electrode (Figure 2 – item 411) above the substrate (Figure 2 – item 408), an organic functional layer, i.e. two (2) organic emitter layers (Figure 2 – items 420 and 471) above the first electrode (Figure 2 – item 411), and a second electrode (Figure 2 – item 4230 ([0018] and [0031]). The emitter layers comprise three (3) organic emitters emitting light in the red, blue, and green spectral regions ([0019]). In one embodiment, the first emission layer emitting light in the blue spectrum region, and the second emitter layer emits light in the green and red spectrum regions ([0019]). Thus, the reference discloses that the first emission layer comprises the recited first organic emitter, i.e. an organic emitter emission blue light, and the second emitter layer comprises the recited second emitter, i.e. an emitter emitting in the green spectral region, and the recited third emitter, i.e. an emitter emitting the red spectral region.
The reference teaches all the claim limitations as set forth above. However, the reference does not disclose that the third organic emitter includes one a molecule having at least one ligand as recited in the present claims. 


    PNG
    media_image1.png
    268
    417
    media_image1.png
    Greyscale
or

    PNG
    media_image2.png
    205
    380
    media_image2.png
    Greyscale
.
The reference discloses that the platinum complex have superior heat stability, light emission characteristics and power efficiency ([0009]).
Given that both Poplavskyy et al and Nakayama are drawn to light emitting devices comprising electroluminescent material, and, given that Poplavskyy et al does not explicitly prohibit other ingredients, in light of the particular advantages provided by the use and control of the platinum complex as taught by Nakayama, it would therefore have been obvious to one of ordinary skill in the art to include such complexes any of the red, green, or blue light emitters in the device disclosed by Poplavskyy et al with a reasonable expectation of success.


Poplavskyy et al is silent with respect to the properties of the device.  However, the combination of teachings from Poplavskyy et al and Nakayama et al have rendered obvious the instantly claimed ingredient and amounts thereof. Therefore, it is reasonable that one of ordinary skill in the art would expect the claimed physical properties to naturally arise.

Regarding claim 21, the combined disclosures of Poplavskyy et al and Nakayama et al teach all the claim limitations as set forth above. Poplavskyy et al is silent with respect to the properties of the device.  However, the combination of teachings from Poplavskyy et al and Nakayama et al have rendered obvious the instantly claimed ingredient and amounts thereof. Therefore, it is reasonable that one of ordinary skill in the art would expect the claimed physical properties to naturally arise.

Regarding claim 8, Poplavskyy et al discloses an organic electroluminescent device producing a white output spectrum (Abstract, [0030], and Figure 2). The organic electroluminescent device comprises a substrate, i.e. a carrier (Figure 2 – item 408), a first electrode (Figure 2 – item 411) above the substrate (Figure 2 – item 408), an organic functional layer, i.e. two (2) organic emitter layers (Figure 2 – items 420 and 471) above the first electrode 
The reference discloses all the claim limitations as set forth above. However, the reference does not disclose that the third organic emitter includes the compound given by formula (II) as recited in the present claims. 
Nakayama discloses an organic light emitting device comprising the following phosphorescent materials (Abstract, [0009], Page 5 – (1-2), and Page 6 (1-12)):

    PNG
    media_image1.png
    268
    417
    media_image1.png
    Greyscale
or

    PNG
    media_image2.png
    205
    380
    media_image2.png
    Greyscale
.
In the above compound, the recited group Me is Pt, the recited group X is C-H, the recited groups FG7 and FG8 are methyl, i.e. a C1 alkyl, and the integers p and q are both two (2) or the recited groups FG7 and FG8 are furan, a 5-memebers heteroaryl, where one (1) ring atoms is O. In these compounds the recited integer p is zero (0) and therefore the compounds do not contain the substituent FG6 as required by the present claims. However, compounds (1-2) and (1-12) of the reference are but two embodiments and attention is directed to Formula (1) ([0010]) which encompasses Compounds (1-2) and (1-12) of the reference, i.e.

    PNG
    media_image3.png
    178
    275
    media_image3.png
    Greyscale
.
In this compound, the ring B can possess an optional substituent ([0010]). Paragraph [0016]-[0017] disclose such optional substituents as including methyl, ethyl, etc. Accordingly, Compounds (1-2) and (1-12) of the reference can possess a substituent such as methyl or ethyl or ring B. Accordingly, the reference integer p in recited Formula (II) is one (1) and the recited group FG6 is methyl, ethyl, etc.

Furthermore, the reference does not disclose that the singlet-triplet splitting of the compound in the range of 0.05 to 0.3 eV.  However, it is the Examiner’s position given that the reference discloses a compound encompassed by the present claims, that the compound of the reference must necessarily possess a singlet-triplet splitting within the recited range.
  	“Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
The reference discloses that the platinum complex have superior heat stability, light emission characteristics and power efficiency ([0009]).
Given that both Poplavskyy et al and Nakayama are drawn to light emitting devices comprising electroluminescent material, and, given that Shi et al does not explicitly prohibit other ingredients, in light of the particular advantages provided by the use and control of the platinum complex as taught by Nakayama, it would therefore have been obvious to one of ordinary skill in the art to include such complexes any of the red, green, or blue light emitter in the device disclosed by Poplavskyy et al with a reasonable expectation of success.

8 and the two (2) FG7 groups, are methyl. From the compound disclosed by the reference, it is clear that the compound meets conditions (b) of the claims, i.e. positions of these groups is identical as recited in the claims.

Regarding claim 24, the combined disclosures of Poplavskyy et al and Nakayama et al teach all the claim limitations as set forth above. From the discussion above, it is clear that organic functional layer does not include further organic emitter as recited in the present claims.
Poplavskyy et al does not disclose that the organic light emitting component offers a color rendering index (CRI) greater than 90.  However, the combination of teachings from Poplavskyy et al and Nakayama et al have rendered obvious the instantly claimed device and organic emitters. Therefore, it is reasonable that one of ordinary skill in the art would expect the claimed physical properties to naturally arise.  
Specific attention is directed to Pages 4-5 of the instant Specification which discloses that the third emitter having the small singlet-triplet splitting contributes to the ability to implement a CRI greater than 90 and such third emitters are given by compound disclosed in Figures 4-5 of the instant Specification. Figures 4 and 5 encompass compounds such as those disclosed by Nakayama et al. Accordingly, given that the combined disclosures of Shi et al and Nakayama et al disclose a device comprising a third emitter which is encompassed by Figures 4-5 of the instant Specification and which is disclosed as having a small single-triplet energy such that a CRI greater than 90 can be obtained, it is the Examiner’s position that the device obtained from 

Regarding claim 25, the combined disclosures of Poplavskyy et al and Nakayama et al teach all the claim limitations as set forth above. As discussed above, Nakayama et al discloses a compound where the integer q is one (1) and the recited groups FG7 and FG8 are furan, i.e. a 5-membered heteroaryl in which one (1) ring atoms is O.

Claims 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Poplavskyy et al (US 2006/0043885) and Nakayama et al (US 2006/0264625) as applied to claims 1, 8, 15-16, 21, and 24-25 above, and in view of Yokoyama et al (US 2005/0274960).

The discussion with respect to Poplavskyy et al and Nakayama et al as set forth in Paragraph 18 above is incorporated here by reference.

Regarding claims 11 and 19, the combined disclosures of Poplavskyy et al and Nakayama et al teach all the claim limitations as set forth above. However, Poplavskyy et al does not disclose that a first interlayer is formed between the first emitter layer and the second emitter layer and where the first interlayer is an intermediate electrode as recited in the present claims.
Yokoyama et al discloses an electroluminescent device comprising an anode, a cathode, a plurality of light emitting layers laminated between the anode and the cathode (Abstract). The electroluminescent device further comprises transmissive intermediate electrode layers formed between the plurality of light-emitting layers (Abstract). The reference discloses that the 
Given that both Poplavskyy et al and Yokoyama et al are drawn to organic electroluminescent devices comprising electrodes and light emitting layers, in light of the particular advantages provided by the use and control of the intermediate electrode in the in the device as taught by Yokoyama et al, it would therefore have been obvious to one of ordinary skill in the art to include such intermediate electrodes in the device disclosed by Poplavskyy et al with a reasonable expectation of success.

Claims 8, 16, and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Shi et al (US 5,693,962) in view of Nakayama et al (US 2006/0264625).

Regarding claim 8, Shi et al discloses an organic fill color light emitting diode array, i.e. an organic light emitting component comprising a substrate (Figure 5 – layer 100), i.e. a carrier, a first electrode on the substrate (Figure 5 - layer 101) and an electroluminescent medium (Figure 5 – layers 202-204) deposited over the first electrode (Abstract, Column 4 Lines 40-50 and Column 5 Lines 45-50). The electroluminescent medium comprises a layer of active emitter material and a cathode, i.e. a second electrode (Column 4 Lines 40-50). The electroluminescent medium in Figure 5, i.e. layers 202-204 emit three (3) hues, i.e. red, green and blue (Column 5 Lines 50-55). In light of this disclosure the reference discloses an organic functional layer above the first electrode and a second electrode above the organic functional layer, where the organic 
While the reference discloses that the functional layer comprises three (3) emitter layers, it is noted that the present claims recites that the organic functional layer comprises two (2) emitter layers, wherein the first emitter layer of the two emitter layer comprises the first organic emitter and the second emitter layer of the two emitter layers comprises the second and third organic emitters. Thus, by reciting the transition phrase “comprising”, the first and second emitter layers are open to the inclusion of other layers. In other words, the first and second emitter layers and comprise other emitter layers that can be considered part of the first and second emitter layers. In this instant case, the blue emitter layer can correspond to the recited first emitter layer and the green and red emitter layers can correspond to the recited second emitter layer comprising the second and third organic emitters.
The reference discloses all the claim limitations as set forth above. However, the reference does not disclose that the third organic emitter includes the compound given by formula (II) as recited in the present claims. 
Nakayama discloses an organic light emitting device comprising the following phosphorescent materials (Abstract, [0009], Page 5 – (1-2), and Page 6 (1-12)):

    PNG
    media_image1.png
    268
    417
    media_image1.png
    Greyscale
or

    PNG
    media_image2.png
    205
    380
    media_image2.png
    Greyscale
.
In the above compound, the recited group Me is Pt, the recited group X is C-H, the recited groups FG7 and FG8 are methyl, i.e. a C1 alkyl, and the integers p and q are both two (2) or the recited groups FG7 and FG8 are furan, a 5-memebers heteroaryl, where one (1) ring atoms is O. In these compounds the recited integer p is zero (0) and therefore the compounds do not contain the substituent FG6 as required by the present claims. However, compounds (1-2) and (1-12) of the reference are but two embodiments and attention is directed to Formula (1) ([0010]) which encompasses Compounds (1-2) and (1-12) of the reference, i.e.

    PNG
    media_image3.png
    178
    275
    media_image3.png
    Greyscale
.
In this compound, the ring B can possess an optional substituent ([0010]). Paragraph [0016]-[0017] disclose such optional substituents as including methyl, ethyl, etc. Accordingly, Compounds (1-2) and (1-12) of the reference can possess a substituent such as methyl or ethyl or ring B. Accordingly, the reference integer p in recited Formula (II) is one (1) and the recited group FG6 is methyl, ethyl, etc.

Furthermore, the reference does not disclose that the singlet-triplet splitting of the compound in the range of 0.05 to 0.3 eV.  However, it is the Examiner’s position given that the reference discloses a compound encompassed by the present claims, that the compound of the reference must necessarily possess a singlet-triplet splitting within the recited range.
  	“Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
The reference discloses that the platinum complex have superior heat stability, light emission characteristics and power efficiency ([0009]).
Given that both Shi et al and Nakayama are drawn to light emitting devices comprising electroluminescent material, and, given that Shi et al does not explicitly prohibit other ingredients, in light of the particular advantages provided by the use and control of the platinum complex as taught by Nakayama, it would therefore have been obvious to one of ordinary skill in the art to include such complexes any of the red, green, or blue light emitter in the device disclosed by Shi et al with a reasonable expectation of success.

8 and the two (2) FG7 groups, are methyl. From the compound disclosed by the reference, it is clear that the compound meets conditions (b) of the claims, i.e. positions of these groups is identical as recited in the claims.

Regarding claim 24, the combined disclosures of Shi et al and Nakayama et al teach all the claim limitations as set forth above. From the discussion above, it is clear that organic functional layer does not include further organic emitter as recited in the present claims.
Shi et al does not disclose that the organic light emitting component offers a color rendering index (CRI) greater than 90.  However, the combination of teachings from Shi et al and Nakayama et al have rendered obvious the instantly claimed device and organic emitters. Therefore, it is reasonable that one of ordinary skill in the art would expect the claimed physical properties to naturally arise.  
Specific attention is directed to Pages 4-5 of the instant Specification which discloses that the third emitter having the small singlet-triplet splitting contributes to the ability to implement a CRI greater than 90 and such third emitters are given by compound disclosed in Figures 4-5 of the instant Specification. Figures 4 and 5 encompass compounds such as those disclosed by Nakayama et al. Accordingly, given that the combined disclosures of Shi et al and Nakayama et al disclose a device comprising a third emitter which is encompassed by Figures 4-5 of the instant Specification and which is disclosed as having a small single-triplet energy such that a CRI greater than 90 can be obtained, it is the Examiner’s position that the device obtained from 

Regarding claim 25, the combined disclosures of Shi et al and Nakayama et al teach all the claim limitations as set forth above. As discussed above, Nakayama et al discloses a compound where the integer q is one (1) and the recited groups FG7 and FG8 are furan, i.e. a 5-membered heteroaryl in which one (1) ring atoms is O.

Claims 26 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Sotoyama (US 2010/0140602) in view of Ise et al (2006/0073359).

Regarding claim 26, Sotoyama discloses an organic light emitting device, i.e. an organic light emitting component, comprising a glass substrate, i.e. a carrier, and a first electrode and a second electrode (Abstract, [0012], [0014], [0273]). Between the two (2) electrodes is an organic functional layer comprising red, blue, and green organic emitters (Abstract, [0017], and [0276]). The reference discloses the following structure of the emitters ([0031] – Formula 7):

    PNG
    media_image4.png
    368
    478
    media_image4.png
    Greyscale

In the above structure, the disclosed groups L1 and L2 are single bonds ([0030]-[0032]); the recited group L3 is a linking group that is not particularly limited but preferably is constituted by a nitrogen atom.
The organic functional layer comprises three (3) layers, each comprising an organic emitter compound ([0318]-[0320]). While the reference discloses that the functional layer comprises three (3) emitter layers, it is noted that the present claims recites that the organic functional layer comprises two (2) emitter layers, wherein the first emitter layer of the two emitter layer comprises the first organic emitter and the second emitter layer of the two emitter layers comprises the second and third organic emitters. Thus, by reciting the transition phrase “comprising”, the first and second emitter layers are open to the inclusion of other layers. In other words, the first and second emitter layers can comprise other emitter layers that can be considered part of the first and second emitter layers. In this instant case, the blue emitter layer can correspond to the recited first emitter layer and the green and red emitter layers can correspond to the recited second emitter layer comprising the second and third organic emitters.

	Ise et al discloses an organic electroluminescent device comprising a pair of electrode, an organic layer comprising a light emitting layer interposed between the electrodes (Abstract). The light emitting layer comprises the following compound ([0018] and [0071] – Formula V):

    PNG
    media_image5.png
    464
    514
    media_image5.png
    Greyscale
.
From the above, it is clear that the recited group Me is Pt. the integers m and are [0-3] ([0072]). The groups L1 and L2 are single bonds ([0072]). 
The group L3 has the same meaning as of L3 in Formula (IV) ([0074]). Formula (IV) discloses that L3 has the same meaning as that for L3 for Formula (III) ([0069]). Formula (III) discloses that L3 has the same meaning as that of Formula (II) ([0063]). Formula (II) discloses that L3 has the same meaning as that of L1 in Formula (I) ([0051]). Paragraph [0042] discloses L1 as being by the linking group:

    PNG
    media_image6.png
    126
    143
    media_image6.png
    Greyscale
.


    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
.
Thus, the reference discloses a compound comprising LE1, i.e. a methyl group substituted with a p-methylphenyl, where the recited integer l is one (1), and the recited integer m is one (1), i.e. the recited group FG1 is methyl - a C1 alkyl. 
The groups R1, R3, and R4 in Formula (V) are H or a substituent ([0007]). The groups R5, R7, and R8 are H or a substituent ([0072]). The groups R2 and R6 in Formula (V) are a substituent ([0072]). The substituents as disclosed as being the same as the substituents for the linking group L1 ([0045]). Paragraph [0043] of the reference discloses the linking group substituents as including methyl, ethyl, etc. 
Thus, when m and n in Formula (V) are zero (0), the recited integer n in recited Formula (Ia) is zero (0). When the groups R1-R4 and R5-R7 in Formula (V) are a substituent such as methyl, the recited groups FG3 and FG4 in recited Formula (Ia) are methyl and the recited integer o is four (4).
	The reference discloses that the use of the compound in the device result in an organic electroluminescent device excellent in emitting characteristics and durability ([0001], [0105]-[0107]).
	The reference does not disclose that on emission of light a charge transfer takes place from one of the ligand units of the disclosed compound to anode of the ligand units of the same compound and that the corresponding singlet-triplet splitting is small.  However, given that the 
Furthermore, the reference does not disclose that the singlet-triplet splitting of the compound in the range of 0.05 to 0.3 eV.  However, it is the Examiner’s position given that the reference discloses a compound encompassed by the present claims, that the compound of the reference must necessarily possess a singlet-triplet splitting within the recited range.
  	“Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Given that both Sotoyama and Ise et al are drawn to organic electroluminescent devices comprising electrodes and a light emitting layers comprising platinum organometallic complexes, in light of the particular advantages provided by the use and control of the platinum organometallic complex in the light emitting layer as taught by Ise et al, it would therefore have been obvious to one of ordinary skill in the art to include such platinum organometallic complexes in the red emitter of the disclosed by Sotoyama with a reasonable expectation of success.

Regarding claim 9, the combined disclosures of Sotoyama and Ise et al teach all the claim limitations as set forth above. As discussed above Ise et al discloses a compound where there are four (4) recited groups FG3 and four (4) recited groups FG4, where all the FG3 and FG4 groups are methyl. Thus, the reference discloses a compound meeting condition (c) of the claim.

Claims 26, 9, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sotoyama (US 2010/0140602) in view of Huo et al (US 2006/0134461).

Regarding claim 26, Sotoyama discloses an organic light emitting device, i.e. an organic light emitting component, comprising a glass substrate, i.e. a carrier, and a first electrode and a second electrode (Abstract, [0012], [0014], and [0273]). Between the two (2) electrodes is an organic functional layer comprising red, blue, and green organic emitters (Abstract, [0017], and [0276]).
The organic functional layer comprises three (3) layers, each comprising an organic emitter compound ([0318]-[0320]). While the reference discloses that the functional layer comprises three (3) emitter layers, it is noted that the present claims recites that the organic functional layer comprises two (2) emitter layers, wherein the first emitter layer of the two emitter layer comprises the first organic emitter and the second emitter layer of the two emitter layers comprises the second and third organic emitters. Thus, by reciting the transition phrase “comprising”, the first and second emitter layers are open to the inclusion of other layers. In other words, the first and second emitter layers can comprise other emitter layers that can be considered part of the first and second emitter layers. In this instant case, the blue emitter layer can correspond to the recited first emitter layer and the green and red emitter layers can correspond to the recited second emitter layer comprising the second and third organic emitters.
While the reference discloses compound for emitters, the reference does not disclose that the third organic emitter is a compound given by recited formula (I).


    PNG
    media_image8.png
    416
    529
    media_image8.png
    Greyscale
,
where the group M, corresponding to the recited group Me, is Pt ([0027]). The groups R1-R14 are H or a substituent ([0028]-[0029]). The reference discloses substituents as ethyl and methyl ([0044]). Thus, the recited groups FG1-FG4 are linear C1 or C2 alkyls and the recited integer o is [0-4] and the recited integer n is [0-3].  
The group E is given by ([0032]):

    PNG
    media_image9.png
    105
    95
    media_image9.png
    Greyscale
,
where R is a substituent ([0033]). As examples of substituents Paragraph [0044] of the reference discloses methyl or 4-butylphenyl. Paragraph [0044] of the reference further discloses that the substituents can be further substituted. Thus, the reference discloses methyl substituted by 4-butylphenyl and therefore the reference discloses LE1 of claims. It is noted that for group LE1, 1 is t-butyl, a branched C4 alkyl.
The reference discloses that a device comprising the disclosed compound has improved efficiency, stability, manufacturability and spectral characteristics ([0012]).
The reference does not disclose that on emission of light a charge transfer takes place from one of the ligand units of the disclosed compound to anode of the ligand units of the same compound and that the corresponding singlet-triplet splitting is small.  However, given that the reference discloses a compound encompassed by the present, it is the Examiner’s position that the compound of the reference necessarily possesses the property. 
Furthermore, the reference does not disclose that the singlet-triplet splitting of the compound in the range of 0.05 to 0.3 eV.  However, it is the Examiner’s position given that the reference discloses a compound encompassed by the present claims, that the compound of the reference must necessarily possess a singlet-triplet splitting within the recited range.
  	“Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Given that both Sotoyama and Huo et al are drawn to organic electroluminescent devices comprising electrodes and a light emitting layers comprising platinum organometallic complexes, in light of the particular advantages provided by the use and control of the platinum organometallic complex in the light emitting layer as taught by Huo et al, it would therefore have been obvious to one of ordinary skill in the art to include such platinum organometallic 

Regarding claim 9, the combined disclosures of Sotoyama and Huo et al teach all the claim limitations as set forth above. As discussed above Huo et al discloses a compound where there are four (4) recited groups FG3 and four (4) recited groups FG4, where all the FG3 and FG4 groups are methyl. Thus, the reference discloses a compound meeting condition (c) of the claim.

Regarding claim 17, the combined disclosures of Sotoyama and Huo et al teach all the claim limitations as set forth above. As discussed above Huo et al discloses a compound encompassed by recited Formula (I).

Regarding claim 18, the combined disclosures of Sotoyama and Huo et al teach all the claim limitations as set forth above. As discussed above Huo et al discloses a compound where the recited group FG1 is methyl.

Claims 26 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Poplavskyy et al (US 2006/0043885) in view of Ise et al (2006/0073359).

Regarding claim 1, Poplavskyy et al discloses an organic electroluminescent device producing a white output spectrum (Abstract, [0030], and Figure 2). The organic electroluminescent device comprises a substrate, i.e. a carrier (Figure 2 – item 408), a first electrode (Figure 2 – item 411) above the substrate (Figure 2 – item 408), an organic functional layer, i.e. two (2) organic emitter layers (Figure 2 – items 420 and 471) above the first electrode (Figure 2 – item 411), and a second electrode (Figure 2 – item 4230 ([0018] and [0031]). The 
The reference teaches all the claim limitations as set forth above. While the reference discloses a compound as exemplified above, the reference does not disclose a compound given by recited Formula (Ia) as recited in the present claims 
	Ise et al discloses an organic electroluminescent device comprising a pair of electrode, an organic layer comprising a light emitting layer interposed between the electrodes (Abstract). The light emitting layer comprises the following compound ([0018] and [0071] – Formula V):

    PNG
    media_image5.png
    464
    514
    media_image5.png
    Greyscale
.
From the above, it is clear that the recited group Me is Pt. the integers m and are [0-3] ([0072]). The groups L1 and L2 are single bonds ([0072]). 
3 has the same meaning as of L3 in Formula (IV) ([0074]). Formula (IV) discloses that L3 has the same meaning as that for L3 for Formula (III) ([0069]). Formula (III) discloses that L3 has the same meaning as that of Formula (II) ([0063]). Formula (II) discloses that L3 has the same meaning as that of L1 in Formula (I) ([0051]). Paragraph [0042] discloses L1 as being by the linking group:

    PNG
    media_image6.png
    126
    143
    media_image6.png
    Greyscale
.
Paragraph [0042] of the reference further discloses that the linking group can have a substituent such as p-methylphenyl, i.e.

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
.
Thus, the reference discloses a compound comprising LE1, i.e. a methyl group substituted with a p-methylphenyl, where the recited integer l is one (1), and the recited integer m is one (1), i.e. the recited group FG1 is methyl - a C1 alkyl. 
The groups R1, R3, and R4 in Formula (V) are H or a substituent ([0007]). The groups R5, R7, and R8 are H or a substituent ([0072]). The groups R2 and R6 in Formula (V) are a substituent ([0072]). The substituents as disclosed as being the same as the substituents for the linking group L1 ([0045]). Paragraph [0043] of the reference discloses the linking group substituents as including methyl, ethyl, etc. 
Thus, when m and n in Formula (V) are zero (0), the recited integer n in recited Formula (Ia) is zero (0). When the groups R1-R4 and R5-R7 in Formula (V) are a substituent such as 3 and FG4 in recited Formula (Ia) are methyl and the recited integer o is four (4).
	The reference discloses that the use of the compound in the device result in an organic electroluminescent device excellent in emitting characteristics and durability ([0001], [0105]-[0107]).
	The reference does not disclose that on emission of light a charge transfer takes place from one of the ligand units of the disclosed compound to anode of the ligand units of the same compound and that the corresponding singlet-triplet splitting is small.  However, given that the reference discloses a compound encompassed by the present, it is the Examiner’s position that the compound of the reference necessarily possesses the property. 
Furthermore, the reference does not disclose that the singlet-triplet splitting of the compound in the range of 0.05 to 0.3 eV.  However, it is the Examiner’s position given that the reference discloses a compound encompassed by the present claims, that the compound of the reference must necessarily possess a singlet-triplet splitting within the recited range.
  	“Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Given that both Poplavskyy et al and Ise et al are drawn to organic electroluminescent devices comprising electrodes and a light emitting layers comprising platinum organometallic complexes, in light of the particular advantages provided by the use and control of the platinum organometallic complex in the light emitting layer as taught by Ise et al, it would therefore have been obvious to one of ordinary skill in the art to include such platinum organometallic 

Regarding claim 9, the combined disclosures of Poplavskyy et al and Ise et al teach all the claim limitations as set forth above. As discussed above Ise et al discloses a compound where there are four (4) recited groups FG3 and four (4) recited groups FG4, where all the FG3 and FG4 groups are methyl. Thus, the reference discloses a compound meeting condition (c) of the claim.

Claims 26, 9, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Poplavskyy et al (US 2006/0043885) in view of Huo et al (US 2006/0134461).

Regarding claim 26, Poplavskyy et al discloses an organic electroluminescent device producing a white output spectrum (Abstract, [0030], and Figure 2). The organic electroluminescent device comprises a substrate, i.e. a carrier (Figure 2 – item 408), a first electrode (Figure 2 – item 411) above the substrate (Figure 2 – item 408), an organic functional layer, i.e. two (2) organic emitter layers (Figure 2 – items 420 and 471) above the first electrode (Figure 2 – item 411), and a second electrode (Figure 2 – item 4230 ([0018] and [0031]). The emitter layers comprise three (3) organic emitters emitting light in the red, blue, and green spectral regions ([0019]). In one embodiment, the first emission layer emitting light in the blue spectrum region, and the second emitter layer emits light in the green and red spectrum regions ([0019]). Thus, the reference discloses that the first emission layer comprises the recited first organic emitter, i.e. an organic emitter emission blue light, and the second emitter layer 
While the reference discloses compound for emitters, the reference does not disclose that the third organic emitter is a compound given by recited formula (I).
Huo discloses an electroluminescent device comprising a light-emitting layer containing the following electroluminescent compound, corresponding to recited formula (I) (Abstract and [0025] – (9)):

    PNG
    media_image8.png
    416
    529
    media_image8.png
    Greyscale
,
where the group M, corresponding to the recited group Me, is Pt ([0027]). The groups R1-R14 are H or a substituent ([0028]-[0029]). The reference discloses substituents as ethyl and methyl ([0044]). Thus, the recited groups FG1-FG4 are linear C1 or C2 alkyls and the recited integer o is [0-4] and the recited integer n is [0-3].  
The group E is given by ([0032]):

    PNG
    media_image9.png
    105
    95
    media_image9.png
    Greyscale
,
1 is t-butyl, a branched C4 alkyl.
The reference discloses that a device comprising the disclosed compound has improved efficiency, stability, manufacturability and spectral characteristics ([0012]).
The reference does not disclose that on emission of light a charge transfer takes place from one of the ligand units of the disclosed compound to anode of the ligand units of the same compound and that the corresponding singlet-triplet splitting is small.  However, given that the reference discloses a compound encompassed by the present, it is the Examiner’s position that the compound of the reference necessarily possesses the property. 
Furthermore, the reference does not disclose that the singlet-triplet splitting of the compound in the range of 0.05 to 0.3 eV.  However, it is the Examiner’s position given that the reference discloses a compound encompassed by the present claims, that the compound of the reference must necessarily possess a singlet-triplet splitting within the recited range.
  	“Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Given that both Poplavskyy et al and Huo et al are drawn to organic electroluminescent devices comprising electrodes and a light emitting layers comprising platinum organometallic 

Regarding claim 9, the combined disclosures of Poplavskyy et al and Huo et al teach all the claim limitations as set forth above. As discussed above Huo et al discloses a compound where there are four (4) recited groups FG3 and four (4) recited groups FG4, where all the FG3 and FG4 groups are methyl. Thus, the reference discloses a compound meeting condition (c) of the claim.

Regarding claim 17, the combined disclosures of Poplavskyy et al and Huo et al teach all the claim limitations as set forth above. As discussed above Huo et al discloses a compound encompassed by recited Formula (I).

Regarding claim 18, the combined disclosures of Poplavskyy et al and Huo et al teach all the claim limitations as set forth above. As discussed above Huo et al discloses a compound where the recited group FG1 is methyl.

Claims 1, 11, 15, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Tokoo et al (US 2013/0153881).

2acac and Ir(ppy)3 red emitters such as Ir(2-phq)2acac and Ir(piq)3, and blue phosphorescent dopants such as FIr6 and FIrpic ([0089]). Thus, the reference discloses red, blue, and green organic emitters; the blue emitter corresponds to the first organic emitter and the red and green emitters correspond to the second and third emitters. From the layer structure disclosed in Paragraph [0047] of the reference it is clear that the first emitter layer comprises the organic blue emitters and the second emitter layer comprising the second and third organic emitters, i.e. the green and red emitters. Given the disclosure of the emitter compounds, it is clear that the red or third organic emitter is a molecule having at least one ligand having ligand units as recited in the present claims.
While the reference fails to exemplify the presently claimed organic light emitting component nor can the claimed organic light emitting component be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed organic light emitting component and the organic light emitting component disclosed by the reference, absent a showing of criticality for the presently claimed organic light emitting component, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, 

	Regarding claim 11, Tokoo et al teaches all the claim limitations as set forth above. As discussed above the organic light emitting component comprises a charge generation layer, i.e. an interlayer, between the first and second emitter layers.

Regarding claim 15, Tokoo et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the organic light emitting device emitter white light ([0036]). Given that the reference only requires the first and second emitter layers, it is clear that the organic function layer includes only three different organic emitter consists of the first, second, and third emitters as recited in the present claims. The reference is silent with respect to the color rendering index of the organic light emitting component as recited in the present claims.  However, the reference has rendered obvious the instantly claimed device. Therefore, it is reasonable that one of ordinary skill in the art would expect the claimed physical properties to naturally arise.

	Regarding claim 19, Tokoo et al teaches all the claim limitations as set forth above. As discussed above the organic light emitting component comprises a charge generation layer between the first and second emitter layers.

Regarding claim 21, Tokoo et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the organic light emitting device emitter white light .

Claims 8, 16, and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Tokoo et al (US 2013/0153881) in view of Nakayama et al (US 2006/0264625)

Regarding claim 8, Tokoo et al discloses an organic light emitting device comprising a substrate, i.e. a carrier, with a first electrode (101) and a second electrode (102) disposed on the substrate (Abstract and  [0098]). Between the first and second electrodes organic multi layers (105, and 115), corresponding to the recited organic functional layer, are disposed (Abstract). Specifically, the reference discloses the configuration: first electrode / red green emission layer / charge generation layer / blue emission layer / second electrode ([0047]). The reference discloses green phosphorescent dopants such as Ir(-ppy)2acac and Ir(ppy)3 red emitters such as Ir(2-phq)2acac and Ir(piq)3, and blue phosphorescent dopants such as FIr6 and FIrpic ([0089]). Thus, the reference discloses red, blue, and green organic emitters; the blue emitter corresponds to the first organic emitter and the red and green emitters correspond to the second and third emitters. From the layer structure disclosed in Paragraph [0047] of the reference it is clear that the first emitter layer comprises the organic blue emitters and the second emitter layer comprising the second and third organic emitters, i.e. the green and red emitters.

Nakayama discloses an organic light emitting device comprising the following phosphorescent materials (Abstract, [0009], Page 5 – (1-2), and Page 6 (1-12)):

    PNG
    media_image1.png
    268
    417
    media_image1.png
    Greyscale
or

    PNG
    media_image2.png
    205
    380
    media_image2.png
    Greyscale
.
In the above compound, the recited group Me is Pt, the recited group X is C-H, the recited groups FG7 and FG8 are methyl, i.e. a C1 alkyl, and the integers p and q are both two (2) or the recited groups FG7 and FG8 are furan, a 5-memebers heteroaryl, where one (1) ring atoms is O. In these compounds the recited integer p is zero (0) and therefore the compounds do not contain the substituent FG6 as required by the present claims. However, compounds (1-2) and (1-12) of 

    PNG
    media_image3.png
    178
    275
    media_image3.png
    Greyscale
.
In this compound, the ring B can possess an optional substituent ([0010]). Paragraph [0016]-[0017] disclose such optional substituents as including methyl, ethyl, etc. Accordingly, Compounds (1-2) and (1-12) of the reference can possess a substituent such as methyl or ethyl or ring B. Accordingly, the reference integer p in recited Formula (II) is one (1) and the recited group FG6 is methyl, ethyl, etc.
The reference does not disclose that on emission of light a charge transfer takes place from one of the ligand units of the disclosed compound to anode of the ligand units of the same compound and that the corresponding singlet-triplet splitting is small.  However, given that the reference discloses a compound encompassed by the present, it is the Examiner’s position that the compound of the reference necessarily possesses the property. 
Furthermore, the reference does not disclose that the singlet-triplet splitting of the compound in the range of 0.05 to 0.3 eV.  However, it is the Examiner’s position given that the reference discloses a compound encompassed by the present claims, that the compound of the reference must necessarily possess a singlet-triplet splitting within the recited range.
  	“Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a 
The reference discloses that the platinum complex have superior heat stability, light emission characteristics and power efficiency ([0009]).
Given that both Tokoo et al and Nakayama are drawn to light emitting devices comprising electroluminescent material, and, given that Tokoo et al does not explicitly prohibit other ingredients, in light of the particular advantages provided by the use and control of the platinum complex as taught by Nakayama, it would therefore have been obvious to one of ordinary skill in the art to include such complexes any of the red, green, or blue light emitter in the device disclosed by Tokoo et al with a reasonable expectation of success.

Claims 26 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Tokoo et al (US 2013/0153881) in view of Ise et al (2006/0073359).

Regarding claim 26, Tokoo et al discloses an organic light emitting device comprising a substrate, i.e. a carrier, with a first electrode (101) and a second electrode (102) disposed on the substrate (Abstract and  [0098]). Between the first and second electrodes organic multi layers (105, and 115), corresponding to the recited organic functional layer, are disposed (Abstract). Specifically, the reference discloses the configuration: first electrode / red green emission layer / charge generation layer / blue emission layer / second electrode ([0047]). The reference discloses green phosphorescent dopants such as Ir(-ppy)2acac and Ir(ppy)3 red emitters such as Ir(2-phq)2acac and Ir(piq)3, and blue phosphorescent dopants such as FIr6 and FIrpic ([0089]). Thus, the reference discloses red, blue, and green organic emitters; the blue emitter corresponds to the first organic emitter and the red and green emitters correspond to the second and third emitters. 
The reference discloses all the claim limitations as set forth above. However, the reference does not disclose that the third organic emitter includes the compound given by formula (Ia) as recited in the present claims. 
	Ise et al discloses an organic electroluminescent device comprising a pair of electrode, an organic layer comprising a light emitting layer interposed between the electrodes (Abstract). The light emitting layer comprises the following compound ([0018] and [0071] – Formula V):

    PNG
    media_image5.png
    464
    514
    media_image5.png
    Greyscale
.
From the above, it is clear that the recited group Me is Pt. the integers m and are [0-3] ([0072]). The groups L1 and L2 are single bonds ([0072]). 
The group L3 has the same meaning as of L3 in Formula (IV) ([0074]). Formula (IV) discloses that L3 has the same meaning as that for L3 for Formula (III) ([0069]). Formula (III) discloses that L3 has the same meaning as that of Formula (II) ([0063]). Formula (II) discloses that L3 has the same meaning as that of L1 in Formula (I) ([0051]). Paragraph [0042] discloses L1 as being by the linking group:

    PNG
    media_image6.png
    126
    143
    media_image6.png
    Greyscale
.
Paragraph [0042] of the reference further discloses that the linking group can have a substituent such as p-methylphenyl, i.e.

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
.
Thus, the reference discloses a compound comprising LE1, i.e. a methyl group substituted with a p-methylphenyl, where the recited integer l is one (1), and the recited integer m is one (1), i.e. the recited group FG1 is methyl - a C1 alkyl. 
The groups R1, R3, and R4 in Formula (V) are H or a substituent ([0007]). The groups R5, R7, and R8 are H or a substituent ([0072]). The groups R2 and R6 in Formula (V) are a substituent ([0072]). The substituents as disclosed as being the same as the substituents for the linking group L1 ([0045]). Paragraph [0043] of the reference discloses the linking group substituents as including methyl, ethyl, etc. 
Thus, when m and n in Formula (V) are zero (0), the recited integer n in recited Formula (Ia) is zero (0). When the groups R1-R4 and R5-R7 in Formula (V) are a substituent such as methyl, the recited groups FG3 and FG4 in recited Formula (Ia) are methyl and the recited integer o is four (4).
	The reference discloses that the use of the compound in the device result in an organic electroluminescent device excellent in emitting characteristics and durability ([0001], [0105]-[0107]).

Furthermore, the reference does not disclose that the singlet-triplet splitting of the compound in the range of 0.05 to 0.3 eV.  However, it is the Examiner’s position given that the reference discloses a compound encompassed by the present claims, that the compound of the reference must necessarily possess a singlet-triplet splitting within the recited range.
  	“Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Given that both Tokoo et al and Ise et al are drawn to organic electroluminescent devices comprising electrodes and a light emitting layers comprising platinum organometallic complexes, in light of the particular advantages provided by the use and control of the platinum organometallic complex in the light emitting layer as taught by Ise et al, it would therefore have been obvious to one of ordinary skill in the art to include such platinum organometallic complexes in the red emitter of the disclosed by Tokoo et al with a reasonable expectation of success.

Regarding claim 9, the combined disclosures of Tokoo et al and Ise et al teach all the claim limitations as set forth above. As discussed above Ise et al discloses a compound where 3 and four (4) recited groups FG4, where all the FG3 and FG4 groups are methyl. Thus, the reference discloses a compound meeting condition (c) of the claim.

Claims 26, 9, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Tokoo et al (US 2013/0153881) in view of Huo et al (US 2006/0134461).

Regarding claim 26, Tokoo et al discloses an organic light emitting device comprising a substrate, i.e. a carrier, with a first electrode (101) and a second electrode (102) disposed on the substrate (Abstract and  [0098]). Between the first and second electrodes organic multi layers (105, and 115), corresponding to the recited organic functional layer, are disposed (Abstract). Specifically, the reference discloses the configuration: first electrode / red green emission layer / charge generation layer / blue emission layer / second electrode ([0047]). The reference discloses green phosphorescent dopants such as Ir(-ppy)2acac and Ir(ppy)3 red emitters such as Ir(2-phq)2acac and Ir(piq)3, and blue phosphorescent dopants such as FIr6 and FIrpic ([0089]). Thus, the reference discloses red, blue, and green organic emitters; the blue emitter corresponds to the first organic emitter and the red and green emitters correspond to the second and third emitters. From the layer structure disclosed in Paragraph [0047] of the reference it is clear that the first emitter layer comprises the organic blue emitters and the second emitter layer comprising the second and third organic emitters, i.e. the green and red emitters.
The reference discloses all the claim limitations as set forth above. However, the reference does not disclose that the third organic emitter includes the compound given by formula (I) as recited in the present claims. 


    PNG
    media_image8.png
    416
    529
    media_image8.png
    Greyscale
,
where the group M, corresponding to the recited group Me, is Pt ([0027]). The groups R1-R14 are H or a substituent ([0028]-[0029]). The reference discloses substituents as ethyl and methyl ([0044]). Thus, the recited groups FG1-FG4 are linear C1 or C2 alkyls and the recited integer o is [0-4] and the recited integer n is [0-3].  
The group E is given by ([0032]):

    PNG
    media_image9.png
    105
    95
    media_image9.png
    Greyscale
,
where R is a substituent ([0033]). As examples of substituents Paragraph [0044] of the reference discloses methyl or 4-butylphenyl. Paragraph [0044] of the reference further discloses that the substituents can be further substituted. Thus, the reference discloses methyl substituted by 4-butylphenyl and therefore the reference discloses LE1 of claims. It is noted that for group LE1, 1 is t-butyl, a branched C4 alkyl.
The reference discloses that a device comprising the disclosed compound has improved efficiency, stability, manufacturability and spectral characteristics ([0012]).
The reference does not disclose that on emission of light a charge transfer takes place from one of the ligand units of the disclosed compound to anode of the ligand units of the same compound and that the corresponding singlet-triplet splitting is small.  However, given that the reference discloses a compound encompassed by the present, it is the Examiner’s position that the compound of the reference necessarily possesses the property. 
Furthermore, the reference does not disclose that the singlet-triplet splitting of the compound in the range of 0.05 to 0.3 eV.  However, it is the Examiner’s position given that the reference discloses a compound encompassed by the present claims, that the compound of the reference must necessarily possess a singlet-triplet splitting within the recited range.
  	“Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Given that both Tokoo et al and Huo et al are drawn to organic electroluminescent devices comprising electrodes and a light emitting layers comprising platinum organometallic complexes, in light of the particular advantages provided by the use and control of the platinum organometallic complex in the light emitting layer as taught by Huo et al, it would therefore have been obvious to one of ordinary skill in the art to include such platinum organometallic 

Regarding claim 9, the combined disclosures of Tokoo et al and Huo et al teach all the claim limitations as set forth above. As discussed above Huo et al discloses a compound where there are four (4) recited groups FG3 and four (4) recited groups FG4, where all the FG3 and FG4 groups are methyl. Thus, the reference discloses a compound meeting condition (c) of the claim.

Regarding claim 17, the combined disclosures of Tokoo et al and Huo et al teach all the claim limitations as set forth above. As discussed above Huo et al discloses a compound encompassed by recited Formula (I).

Regarding claim 18, the combined disclosures of Tokoo et al and Huo et al teach all the claim limitations as set forth above. As discussed above Huo et al discloses a compound where the recited group FG1 is methyl.

Response to Arguments
Applicant's arguments filed 12/18/2020 have been fully considered but they are not persuasive. 

In light of the amendments to the claims, the 35 U.S.C. 112 rejections as set forth in the Final Office Action mailed on 9/17/2020 have been withdrawn.

Applicants argue that Sotoyama does not contemplate a single layer that contains two organic emitters and contemplated by Applicants’ claims. However, while the reference discloses that the functional layer comprises three (3) emitter layers, it is noted that the present claim recites the transition phrase “comprising” and therefore, the first and second emitter layers are open to the inclusion of other layers. In other words, the first and second emitter layers can comprise other emitter layers that can be considered part of the first and second emitter layers. In this instant case, the blue emitter layer can correspond to the recited first emitter layer and the green and red emitter layers can correspond to the recited second emitter layer comprising the second and third organic emitters

Similarly, regarding the emitter layers disclosed by Shi, while the reference discloses that the functional layer comprises three (3) emitter layers, it is noted that the present claims recites that the organic functional layer comprises two (2) emitter layers, wherein the first emitter layer of the two emitter layers comprises the first organic emitter and the second emitter layer of the two emitter layers comprises the second and third organic emitters. Thus, by reciting the transition phrase “comprising”, the first and second emitter layers are open to the inclusion of other layers. In other words, the first and second emitter layers can comprise other emitter layers that can be considered part of the first and second emitter layers. In this instant case, the blue emitter layer can correspond to the recited first emitter layer and the green and red emitter layers can correspond to the recited second emitter layer comprising the second and third organic emitters.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Ali et al discloses an organic light emitting device comprising two emitter layer. Specifically, the reference discloses that the device comprises a phosphorescent blue layer and combining the red and green phosphorescent emitters with a common host in the second emitter layer ([0037]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00 AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.